Citation Nr: 0517573	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  90-41 795A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for essential 
hypertension.

2.  Entitlement to service connection for degenerative 
arthritis of the hands, hips and cervical spine.  

3.  Entitlement to service connection for degenerative 
arthritis of the knees, elbows and lumbar spine.  

4.  Entitlement to service connection for a left inguinal 
hernia.  

5.  Entitlement to a total disability rating, for 
compensation purposes, based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.
ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had recognized military service from September 
1942 to June 1946.

This matter is before the Board of Veterans' Appeals (Board) 
from decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines.  In May 1990, the RO denied service connection 
for disabilities including hypertension, arthritis, and a 
hernia.  An August 2002 decision denied a total disability 
rating, for compensation purposes, based on individual 
unemployability (TDIU).  

This case was previously before the Board in September 1991, 
August 1993, May 1996, and June 2003.  By a September 1991 
decision, the Board granted service connection for malaria 
and denied the issues on appeal.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court").  By a 
February 1993 Order, the Court vacated the Board's decision, 
and remanded for additional development.  Thereafter, in 
August 1993, the Board remanded the case for further 
development.  In a May 1996 decision, the Board denied 
service connection for perforation of the left tympanic 
membrane, a disorder characterized by anemia, residuals of 
nutritional deficiency, and an abscess on the left side of 
the head.  The Board reopened and granted service connection 
for a right inguinal hernia, postoperative status.  The May 
1996 Board decision also determined that new and material 
evidence had been received to reopen a claim of entitlement 
to service connection for a left inguinal hernia.  The Board 
remanded the claims for service connection for essential 
hypertension, degenerative arthritis, an acquired psychiatric 
disorder, a left inguinal hernia, post-operative status, and 
bilateral defective hearing.  Examinations were scheduled and 
performed.  In a June 2003 decision, the Board denied service 
connection for a psychiatric disorder to include post-
traumatic stress disorder, granted service connection for a 
bilateral hearing loss, and denied a rating in excess of 10 
percent for a right inguinal hernia.  The Board also 
determined that examinations lacked the requested nexus 
opinions to make a determination on the claims for service 
connection for essential hypertension, degenerative 
arthritis, and a left inguinal hernia.  Those issues were 
remanded.  The requested examination was done and the 
necessary medical opinion evidence was obtained.  The Board 
now proceeds with its review of the appeal.  The TDIU issue 
has recently been developed for appellate review.  

The issues of entitlement to service connection for arthritis 
of the knees, elbows and lumbar spine, as well as entitlement 
to a total disability rating, for compensation purposes, 
based on individual unemployability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of the claims for service 
connection for essential hypertension, degenerative arthritis 
of the hands, hips and cervical spine, and a left inguinal 
hernia, and has notified him of the information and evidence 
necessary to substantiate his claims.  

2.  The preponderance of the medical evidence shows that the 
veteran's essential hypertension was first diagnosed many 
years after service and that it is not causally linked to any 
incident of service; the preponderance of the evidence is 
also against a finding that the veteran's hypertension was 
caused or aggravated by service-connected malaria.  

3.  The preponderance of the medical evidence shows that the 
veteran's arthritis of the hands and cervical spine was first 
diagnosed many years after service and that it is not 
causally linked to any incident of service; the preponderance 
of the evidence is also against a finding that the veteran's 
arthritis of the hands and cervical spine was caused or 
aggravated by service-connected malaria.   

4.  The competent medical evidence establishes that the 
veteran does not have degenerative arthritis in either hip.  

5.  The medical evidence shows that the veteran's left 
inguinal hernia was first diagnosed decades after service and 
there is no medical evidence that suggests a causal link 
between his left inguinal hernia and any incident of active 
service or competent evidence that shows it was caused or 
aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  Essential hypertension was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred therein, nor is essential hypertension  proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a), 3.310(a) (2004).

2.  Degenerative arthritis of the hips, hands, or cervical 
spine was not incurred in or aggravated by active service, 
nor may it be presumed to have been incurred therein, nor is 
degenerative arthritis of the hips, hands, or cervical spine 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310(a) (2004).

3.  A left inguinal hernia was not incurred in or aggravated 
by active service, nor is it proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2004). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096.  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2004).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c) (2004).  

The appellant filed his claims before the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Since these claims 
have not yet been finally decided by VA, compliance with the 
VCAA is required with regard to these claims.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled with respect to the claims now 
before the Board.  Discussions in the rating decisions on 
appeal, the statements of the case (SOC's), and various 
supplemental statements of the case (SSOC's), including the 
most recent dated in February 2005, adequately informed the 
veteran of the information and evidence needed to 
substantiate all aspects of his claims.

A VCAA notice letter dated in July 2003 informed the veteran 
of the VCAA's implementing regulations, including that VA 
would assist him in obtaining government or private medical 
or employment records, provided that he sufficiently 
identified the records sought and submitted releases as 
necessary.  The Board finds that this document shows that the 
appellant was notified of the evidence needed to substantiate 
his claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini II)), the Court held that a 
VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  

In this case, VCAA notice was not provided to the veteran 
before the rating decision on appeal; however, the rating 
decision on appeal was entered before the enactment of VCAA.  
Obviously, VA could not have informed the veteran of law that 
did not yet exist.  Moreover, in Pelegrini II, the Court also 
made it clear that where, as in this case, notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  Also see 
VAOPGCPREC 7-2004.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In the instant case, although the VCAA notice provided to the 
appellant does not contain the precise language of the 
"fourth element,"  the Board finds that the appellant was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claims.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claims, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.  Thus, the 
failure to use the exact language of 38 C.F.R. § 3.159(b)(1) 
with respect to this "fourth element" was harmless, non-
prejudicial error, if error at all.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 2005). 

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of his claim.  Mayfield, supra. 
VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, VA has obtained the veteran's service 
medical records and all available post-service medical 
records, which the veteran identified.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(1) (West 2002).  An 
examination or opinion shall be treated as being necessary to 
make a decision on the claim if the evidence of record, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

The veteran has been examined by VA and medical opinions were 
obtained.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
The Board finds that the medical evidence is sufficient to 
resolve the claims addressed in this decision; there is no 
duty to provide an additional examination or medical opinion.  
Id.  

During the pendency of his claims the appellant was afforded 
opportunities to submit information relating to any 
additional evidence that may be available.  He has failed to 
identify any sources of additional outstanding evidence or 
indicate that he was in the process of obtaining additional 
evidence.  It is clear that there is no additional relevant 
evidence that has not been obtained and that the appellant 
desires the Board to proceed with its appellate review.  See 
Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his or her claim, the VCAA does not apply).  
The Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claims.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.

General Criteria for Service Connection   Service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131.  With chronic disease shown as such 
in service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support a claim of service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Malaria

Service connection has been established for malaria, 
currently rated as noncompensable.  The veteran contends that 
his claimed disabilities are the result of his service-
connected malaria.  

Service connection may be granted for a disability which is 
proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).  

Factual Background  

A "Service Record," AFP AGO Form 24, shows that in January 
1944, the veteran was sick with malaria.  

An Affidavit for Philippine Army Personnel, dated in June 
1946 shows that the veteran had malaria during service.  It 
does not show any of the claimed disabilities.  

In September 1991, the Board granted service connection for 
malaria, but did not identify any current manifestations or 
residuals.  

The veteran has submitted treatise evidence.  Excerpts form 
Collier's Encyclopedia discuss malaria.  Excerpts from The 
American Medical Association Home Medical Encyclopedia 
discuss arthritis and anemia.  Competent medical evidence 
includes statements conveying sound medical principles found 
in medical treatises.  It would also include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1) (2004).  Thus, the information 
submitted by the veteran must be considered to be competent 
evidence.  However, to prove his claim, the evidence must be 
relevant as well.  Treatise evidence must not simply provide 
speculative generic statements not relevant to the veteran's 
claim.  Instead, the treatise evidence must discuss generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  See Wallin v. West, , 
11 Vet. App. 509, 514 (1998). (citing Sacks v. West, 11 Vet. 
App. 314, 317 (1998)); see also Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996) (medical treatise evidence must 
demonstrate connection between service incurrence and present 
injury or condition); Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996) (generic statement about the possibility of a link 
between chest trauma and restrictive lung disease is too 
general and inconclusive).  But see Mattern v. West, 12 Vet. 
App. 222, 227 (1999) (generally, an attempt to establish a 
medical nexus to a disease or injury solely by generic 
information in a medical journal or treatise is too general 
and inconclusive (quoting Sacks, supra).  In the present 
case, the treatise evidence presented by the veteran does not 
specifically link his service-connected malaria to any of the 
claimed disabilities or otherwise provide a connection 
between the claimed disabilities and disease or injury in 
service or a service-connected disability.  The veteran's 
assertion that the treatise evidence is relevant reflects his 
opinion as a lay witness, and that is not adequate to 
establish the connection because the veteran lacks the 
necessary education and experience to competently interpret 
the treatises.  38 C.F.R. § 3.159(a)(1), (2) (2004); see 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

On the June 1994 VA examination, laboratory studies for 
malaria were done, with negative results.  The diagnosis was 
past history of malaria; the doctor doubted recurrence or 
persistence.  

On VA examination in March 1995, the veteran stated that he 
had malaria in 1944 and 1945.  A physician reviewed the file 
and concluded that while malaria may have been present a half 
century earlier, the brief fevers described by the veteran, 
at this late date, were not compatible with the disease as it 
was generally known.  

In January 2005, A VA physician reviewed the veteran's 
records and expressed the opinion that the veteran's 
hypertension, inguinal hernia and degenerative arthritis were 
not caused by his history of malaria; and neither were these 
claimed disorders related to malaria or aggravated by 
malaria.  The doctor explained that malaria is a protozoan 
infection, a parasitic disease.  It has a different 
histopathology to hypertension, hernia and arthritis.  
Malaria is treatable and based on the veteran's history, he 
was given treatment for it.  Although he still claimed to 
have had episodes of fever and chills, there was no 
documentation of malaria during these episodes and no note of 
treatment either.  His complete blood count and malarial 
smear were all negative.  The doctor explained that fever is 
a common symptom of infection and it does not mean that the 
fever that the veteran recently noted was due to malaria.  
The doctor also pointed out that malaria is a fatal disease 
if left untreated.  It can cause chronic complications which 
are not found in the veteran.  If he had chronic malaria or 
recurrence of malaria, complications would already be 
evident.  

Analysis 

The veteran has asserted that he has hypertension, hernia and 
arthritis as a result of his service-connected malaria.  As a 
lay witness, he does not have the medical training and 
experience to say that one diagnosis caused another.  
38 C.F.R. § 3.159(a)(2) (2004); Espiritu, supra; see 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As discussed 
above, the treatise evidence proffered by the veteran is much 
too general to link the service-connected malaria to any of 
the claimed disabilities.  There is no medical opinion 
linking malaria to the claimed disabilities.  To the 
contrary, VA obtained a medical opinion, as required by 
38 U.S.C.A. § 5103A(d) (West 2002) and that was resoundingly 
against the claim.  The January 2005 medical opinion was 
competent as it was provided by a physician with the 
necessary training and background.  Further, the opinion was 
well explained, so that the Board is completely convinced 
that the veteran's hypertension, degenerative joint disease, 
and left inguinal hernia are not proximately due to or the 
result of his service-connected malaria.  38 C.F.R. § 3.310.  
The medical opinions and underlying medical records provide a 
preponderance of evidence against a finding of malaria 
causing or aggravating hypertension, arthritis of multiple 
joints or a left inguinal hernia.  

In sum, the preponderance of the evidence is also against a 
finding that the veteran's a finding that the veteran's 
hypertension, arthritis of the hands and cervical spine, and 
left inguinal hernia were caused or aggravated by service-
connected malaria.  As the preponderance of the evidence is 
against secondary service connection, the benefit of the 
doubt doctrine is not applicable and this aspect of the 
veteran's claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).   

Essential Hypertension.

Factual Background

A "Service Record," AFP AGO Form 24, shows various 
complaints and diagnoses, without any blood pressure readings 
or diagnosis of hypertension.  

An Affidavit for Philippine Army Personnel, dated in May 
1945, has a space to list wounds and illnesses which is 
blank.  The report of a physical examination, in May 1945 
indicates a normal cardiovascular system.  The summary of 
defects was none.  

An Affidavit for Philippine Army Personnel, dated in June 
1946, in the space for listing wounds and illnesses, reports 
malaria from January 1944 to March 1945, with no permanent 
disability.  No other disease or injury is listed.  

The veteran was examined for a visa in July 1955 and there 
was no report of hypertension.  

In a medical history obtained for college, obtained in 
September 1955, the veteran reported a history of malaria and 
a hernia.  He did not report any heart trouble or elevated 
blood pressure.  He was not taking any medication regularly.  

A student health service consultation card, dated in January 
1956 shows blood pressures of 150/100 and 110/75 on recheck.  

In March 1981, a physician at the Veterans Memorial Medical 
Center (VMMC) wrote that the veteran had been confined there 
in February and March 1981 with diagnoses including 
hypertensive vascular disease.  

In March 1988, P. L. H., Jr., M.D. (herein PLH) stated that 
the veteran was seen for the first time that month for 
diagnoses including essential hypertension.  

In November 1989, H. C. R., M.D. (herein HCR) certified that 
in June 1946, he treated the veteran for essential 
hypertension with a blood pressure of 180/100.  In a letter 
dated in February 1990, Dr. HCR admitted that his original 
records had been destroyed in a typhoon in 1964.  

In a letter dated in March 1994, L. S. O., M.D. (herein LSO), 
reported that the veteran had been his patient from 1987 to 
the present.  Diagnoses included hypertension and 
hypertensive cardiovascular disease.  

On VA examination in June 1994, the veteran complained of 
having hypertension since 1946.  He had been treated with 
various medications over the years, although he could not 
give exact dates.  His blood pressure was above normal.  
38 C.F.R. § 4.104, Diagnostic Code 7101, Note(1) (2004).  
There was a diagnosis of hypertension.  

For a March 1995 VA examination, a physician carefully 
reviewed the records.  The doctor commented that the first 
mention and documentation of hypertension was on a school 
admission record in 1955, when elevated systolic and 
diastolic readings were recorded.  On diagnosing 
hypertension, the doctor noted that it had been documented 
repeatedly since 1955.  

In a letter dated in August 1996, Dr. LSO wrote that the 
veteran was last seen in his clinic in 1994 and 1995.  The 
veteran had hypertension.  Blood pressures were reported.  
Hypotensives, diet and exercise were recommended.  

In October 1996, the RO received another statement from Dr. 
HCR, in which he again certified that he had attended and 
treated the veteran "of World War II last June 1946..."  The 
doctor went on to state that from January 1946 to April 1960, 
he established a medical practice in the veteran's town, that 
his records were lost in a typhoon, and that he remembered 
the veteran because he had only a few veteran patients before 
and after June 1946.  The veteran was suffering from 
hypertension and other conditions.  

In a medical certificate, dated in May 2001, R. M., M.D., 
certified treating the veteran at that time for congestive 
heart failure, Class II, secondary to hypertensive heart 
disease.  

A private physician examined the veteran for VA, in September 
2001.  The veteran gave a history of high blood pressure 
since 2000.  He denied any secondary symptoms.  His blood 
pressure was well controlled on the current medication.  
Blood pressures were 150/80 and 160/100.  The cardiovascular 
examination was otherwise within normal limits.  Urinalysis 
revealed 1+ proteinuria, which might be secondary to 
hypertensive artery disease.  The diagnosis was essential 
hypertension.  

The veteran was examined for VA in October 2003.  He was 
noted to be a poor historian.  He was accompanied by his 
daughter.  The doctor acknowledged that most of the history 
was obtained from the medical records and review of the 
claims folder.  Neither the veteran nor his daughter could 
tell the examiner how long he had had hypertension.  He 
denied exertional chest pain, history of myocardial 
infarction, orthopnea, paroxysmal nocturnal dyspnea and lower 
extremity edema.  Blood pressures were 150/84 sitting, 160/80 
standing, and 150/82 lying.  The heart had a regular rate and 
rhythm, with normal first and second sounds.  There was no 
evidence of rubs or thrills.  "The doctor commented that the 
veteran's essential hypertension is a condition which would 
develop not necessarily related to any particular aggravating 
conditions or underlying systemic disease.  From the doctor's 
review of the veteran's medical records, there was no 
evidence that his service or residuals of service in any way 
aggravated his hypertensive disease beyond its natural 
progression.  The diagnosis was essential hypertension.  The 
doctor stated that it was unlikely the condition was service 
related.  

Analysis 

In 1989, Dr. HCR reported that he attended the veteran during 
service in 1946.  He supplied copies of clinical notes 
containing an elevated blood pressure reading but later, in 
1990, he admitted that his records had been destroyed in a 
typhoon and, as a result, he was providing information from 
his recollection of events approximately a half century 
earlier.  The Board finds the probative value of these 
statements are greatly diminished as they are based upon 
recollections of events decades ago and they are not 
accompanied by relevant clinical findings that were 
contemporaneously recorded during or within one year of 
service.  Moreover, the credibility of Dr. HCR is 
questionable.  Aside from the question of the clinical 
records noted above, to include being "destroyed in a 
typhoon", the physician indicated in 1996 that he began his 
practice in 1946,and he remembered the veteran (50 years 
earlier) because he had very few patients at that time.  
Further, this doctor claims that he recalls treating not only 
hypertension but arthritis of multiple joints and an inguinal 
hernia, the disabilities that are at issue in this appeal, 
decades earlier at the same time.  The relevant historical 
and clinical findings contemporaneously recorded during or 
more proximate to service are more probative than the 
doctor's memory of such remote events.  The Board finds that 
the preponderance of the evidence is against a finding of the 
onset of hypertension during service.  

Cardiovascular disease (including hypertension) may be 
presumed to have been incurred during active military service 
if it is manifest to a degree of 10 percent within the first 
year following active service.  38 U.S.C.A. §§ 1101, 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  In this case, 
the preponderance of the evidence indicates that the 
veteran's hypertension began many years post-service.  
Therefore, these laws and regulations do not provide a basis 
to presume that hypertension was incurred in service.  

The earliest elevated blood pressure reading was 
contemporaneously recorded in 1956, over 9 years after the 
veteran left service.  Evidence of a prolonged period without 
medical complaint and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

For the October 2003 VA examination, a physician examined the 
veteran and reviewed his records.  It was the doctor's 
opinion that it was unlikely that the veteran's hypertension 
was connected to service.  Since this opinion comes from a 
trained medical professional, it is competent.  Moreover, 
since it was based on examination of the veteran and a 
medical review of the veteran's records, it is highly 
probative.  The Board finds that this report and the 
underlying records form a preponderance of evidence against 
the claim.  As the preponderance of the evidence is against 
the veteran's claim for service connection for hypertension, 
the benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Degenerative Arthritis.

Factual Background

An Affidavit for Philippine Army Personnel, dated in May 
1945, has a space to list wounds and illnesses which is 
blank.  The report of a physical examination, in May 1945 
indicates that there were no musculoskeletal defects.  The 
summary of defects was none.  

A "Service Record," AFP AGO Form 24, shows that in June 
1946, the veteran complained of pain in the lumbar area.  

An Affidavit for Philippine Army Personnel, dated in June 
1946, in the space for listing wounds and illnesses, reports 
malaria from January 1944 to March 1945, with no permanent 
disability.  No other disease or injury is listed.  

The veteran was examined for a visa in July 1955 and there 
was no report of arthritis or its symptoms.  

In a medical history, given in September 1955, for a college, 
the veteran reported he had no joint pains or muscular pains.  

In March 1981, a physician at the Veterans Memorial Medical 
Center (VMMC) wrote that the veteran had been confined there 
in February and March 1981 with diagnoses including rule out 
osteoarthritis, lumbar area.  

In November 1989, Dr. HCR certified that in June 1946, the 
veteran had a complaint of pain along the lumbar region and 
the doctor diagnosed chronic arthritis of the lumbar region.  
In a letter dated in February 1990, Dr. HCR admitted that his 
original records had been destroyed in a typhoon in 1964 and 
that diagnoses were made on the basis of experience without 
the benefit of tests or laboratory studies.  

On the June 1994 VA examination, the veteran complained of 
having chronic low back pain since 1948, with intermittent 
flare-ups.  The back had slight tenderness to palpation of 
the lumbosacral spine.  There were no other significant 
abnormalities.  

A VA clinical record of July 1994 shows that the veteran was 
seen for his back complaints.  X-rays were ordered.  VA X-ray 
studies of the lumbosacral spine, in July 1994, disclosed 
minimal levoscoliosis, mild to moderate degenerative disc 
disease at L1-2, L4-5, and L5-S1, and a mild degree of 
spondylolisthesis at L4-5 and L5-S1 with mild facet joint 
arthritis.  The clinical note concluded with diagnoses 
including degenerative joint disease.  

VA X-rays, in April 1995, revealed mild degenerative 
osteoarthritis in the cervical spine, both knees and both 
elbows.  There was no interval change from the July 1994 
study of the lumbosacral spine.  The April 1995 impression 
was diffuse degenerative spondylosis with degenerative disc 
disease at L1-2, L4-5 and most severe at L5-S1, with moderate 
osteoporosis.  The X-ray studies were reviewed for a VA 
orthopedic examination in April 1995 and the diagnosis was 
arthritic spondylosis, especially at cervical and lumbar 
spine area, with a minor scoliotic curve.  

A private physician examined the veteran for VA, in September 
2001.  The veteran complained of arthritis in the fingers and 
hip region for about ten years.  He also pointed to the 
buttock and low back.  In the hands, both middle fingers were 
involved, as were the left third finger, right ring finger 
and the bases of both thumbs.  He experienced flare-ups that 
could last for days.  In addition to pain, symptoms included 
weakness, stiffness, swelling, inflammation, fatigue, and 
lack of endurance.  He was limited in his activities and had 
to stop and rest.  Examination of the lumbar spine revealed 
muscle tenderness.  There was no muscle spasm or weakness and 
the range of motion was within normal limits.  The veteran 
complained of mild pain with flexion.  There were no 
complaints of fatigue, weakness, lack of endurance, or 
incoordination.  Examination of the hands disclosed decreased 
ranges of motion in the distal interphalangeal (DIP) joints, 
with bony prominences, consistent with Heberden nodes.  The 
diagnosis was degenerative arthritis of the hands and lumbar 
spine.  The veteran gave a history of pain in the gluteal 
region and hands for 10 years.  A history of spondylosis was 
reportedly documented in the medical records.  There was no 
comment as to connection to service or to a service-connected 
disability.  

The veteran was again examined for VA in October 2003.  The 
doctor reviewed the claims folder.  The veteran was 
specifically claiming service connection for arthritis in the 
hips, hands and lower back.  He primarily indicated low back 
pain.  He reported that he had the low back pain since 1987.  
There was no radiation into his legs.  There was no complaint 
of numbness or history of loss of bowel or bladder function.  
The motion and function of the hands were normal, although 
there were mild osteoarthritic changes in the distal 
interphalangeal joints.  The hip joints had a normal 
appearance and range of motion.  The lumbar spine appeared 
normal, but had some tenderness in the lower portion.  The 
range of lumbar motion was limited by pain.  

X-rays of the right and left hips showed no abnormality.  The 
lumbosacral spine X-rays disclosed spondylosis, degenerative 
disc disease of the lower lumbar spine, and alteration of the 
alignment consistent with skeletal muscle spasm.  The X-rays 
revealed that the right hand had a degenerative spur on the 
first phalanx and the left hand had erosive osteoarthritis.  

The doctor stated that he reviewed that claims file.  He 
noted that the veteran's arthritis involved his cervical 
spine and hands.  He reported that he did not find any 
evidence that would link the veteran's osteoarthritis to 
service-connected duty or activity.  He explained that the 
veteran had a somewhat generalized arthritis, which could 
occur in an individual of his age.  The doctor concluded that 
he did not find any evidence of a link between the veteran's 
degenerative arthritis of his hands or neck and his service 
duties.  The doctor concluded that there was no pathology to 
render a diagnosis of degenerative arthritis of the hips.  
Anent the degenerative arthritis of the hands, the doctor 
concluded that it was unlikely that the condition was related 
to the veteran's service.  

Analysis

Arthritis may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  
However, there is no contemporaneously recorded medical or X-
ray evidence of arthritis during the first post service year.  
Consequently, this presumption do not assist the veteran in 
establishing service connection for arthritis.  

As with the issue of hypertension, Dr. HCR has reported that 
he treated the veteran during service in 1946 for arthritis 
of multiple joints, that his records had been destroyed in a 
typhoon and that he was providing information from his 
recollection of events approximately a half century earlier.  
The Board again finds the probative value of these statements 
is greatly diminished as they are based upon recollections of 
events decades ago and they are not accompanied by relevant 
clinical findings that were contemporaneously recorded during 
or within one year of service.  The Board finds that the 
relevant historical and clinical findings contemporaneously 
recorded during or more proximate to service are more 
probative than the doctor's memory of such remote events.  
The Board finds that the preponderance of the evidence is 
against a finding of arthritis of the hands and cervical 
spine during service or within the first year after the 
veteran completed his active service.  

Further, there is no contemporaneously recorded competent 
evidence of arthritis for many years after service.  As noted 
above, evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson, at 1333.  

The findings on the 1955 examinations, showing other 
conditions, without relevant complaint, findings or 
diagnosis, are evidence that the veteran did not have the 
claimed disabilities at that time.  

Significantly, the only competent opinion that fully 
addresses the question at hand, proffered by a VA physician 
who examined the veteran and reviewed all of the relevant 
medical evidence in the claims file, weighs against the 
claim.  The Board finds that this opinion, when considered 
with the absence of any contemporaneously recorded relevant 
abnormal findings during or for so many years after service, 
is far more probative that the statements from Dr. HCR for 
the aforementioned reasons.  As the preponderance of the 
evidence is against the veteran's claim for service 
connection for osteoarthritis of the hips, hands and cervical 
spine, the benefit of the doubt doctrine is not applicable 
and the appeal must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Left Inguinal Hernia.

Factual Background

An Affidavit for Philippine Army Personnel, dated in May 
1945, has a space to list wounds and illnesses which is 
blank.  The report of a physical examination, in May 1945 
indicates a no hernia.  The summary of defects was none.  

A "Service Record," AFP AGO Form 24, shows that in June 
1946, the veteran had surgery for a right hernia.  There was 
no mention of any herniation on the left.  

An Affidavit for Philippine Army Personnel, dated in June 
1946, in the space for listing wounds and illnesses, reports 
malaria from January 1944 to March 1945, with no permanent 
disability.  No other disease or injury is listed.  

A discharge document, dated in October 1948, reported that 
there was no sickness upon discharge, although the veteran 
had a history of malaria in 1944 and a hernia operation in 
1946.  

The veteran was examined for a visa in July 1955 and there 
was no report of a current hernia.  The right inguinal hernia 
operation, in 1946, was reported.  

In a medical history, given in September 1955, for a college, 
the veteran reported a history of malaria and a hernia.  He 
did not report any current symptoms.  He was not taking any 
medication regularly.  

In March 1988, Dr. PLH stated that the veteran was seen for 
the first time that month for diagnoses including a left 
inguinal hernia, reducible, direct.  

In November 1989, Dr HCR certified that in June 1946, he 
treated the veteran for a right inguinal hernia and 
recommended surgery.  There was no mention of a left sided 
hernia.  In a letter dated in February 1990, Dr. HCR admitted 
that his original records had been destroyed in a typhoon in 
1964.  

An operative report, from a private hospital shows that a 
left inguinal hernia, indirect, reducible, was surgically 
treated in March 1989.  

In a letter dated in March 1994, Dr. LSO, reported that the 
veteran had been his patient from 1987 to the present.  
Diagnoses included a left inguinal hernia.  

On the June 1994 VA examination, it was noted that the 
veteran had a left herniorrhaphy in 1989.  The scar was well 
healed.  

The report of the March 1995 VA examination concluded that 
the veteran had hernias, one on each side, which had been 
operated on and were now well-healed with no current evidence 
of a hernia.  

In October 1996, the RO received a letter from Dr. HCR, in 
which he certified that he had attended and treated the 
veteran "of World War II last June 1946..."  The doctor went 
on to state that from January 1946 to April 1960, he 
established a medical practice in the veteran's town, that 
his records were lost in a typhoon, and that he remembered 
the veteran because he had only a few veteran patients before 
and after June 1946.  The veteran was suffering from an 
inguinal hernia and other conditions.  The doctor did not 
report whether the hernia was the service-connected right 
sided one, or whether there was one on the left.  

On VA examination in October 1996, the veteran reported 
having a left inguinal hernia repair in 1989.  The examiner 
found a 4 inch oblique scar in the left inguinal region.  The 
scar was well healed, non-adherent, and non-tender.  There 
was no clinical evidence of recurrence.  The diagnosis was 
post repair, left inguinal hernia, with no clinical evidence 
of recurrence on that date.  

A private physician examined the veteran for VA, in September 
2001.  The veteran reported having surgical repair of a left 
inguinal hernia in 1989.  At that time, he was experiencing 
tender, bulging masses, especially with ambulation.  He had 
not had a recurrence since the surgery.  On examination, 
there was no evidence of recurrence.  The diagnosis was 
status post bilateral inguinal hernia repair.  There was no 
comment as to connection to service or to a service-connected 
disability.  

The veteran was again examined for VA in October 2003.  It 
was reported that the left hernia was repaired in 1989 and 
the veteran currently did not have any problems or symptoms.  
The examiner found some tenderness on palpation of the 
bilateral inguinal canal.  The doctor reported that no 
evidence of a hernia was noted, bilaterally.  The diagnosis 
was status post repair of left inguinal hernia.  The 
physician stated that there was no evidence of recurrence at 
that time.  He further expressed the opinion that it was 
unlikely that the veteran's left inguinal hernia was service-
connected.  

Analysis

The service medical records show no evidence of a hernia on 
the May 1945 examination.  A hernia was found on the right 
side in 1946.  This is evidence against the claim because it 
does show that the veteran was examined and treated in the 
inguinal area, without a left side hernia being found.  In 
1955, the veteran was again examined and gave a history of a 
right-sided hernia, without any finding of a herniation on 
the left.  Here again, the consideration of a hernia, without 
mention of there being one on the left side, is evidence 
against the claim.  

Despite the evidence reflecting consideration of a hernia, 
over 42 years passed between the time the veteran concluded 
his active service and medical documentation of a hernia in 
the left inguinal region.  As discussed above, evidence of a 
prolonged period without medical complaint and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson, at 1333.  

Moreover, there is no competent medical evidence specifically 
connecting the left inguinal hernia to disease or injury in 
service; or to a service-connected disability.  38 C.F.R. 
§ 3.159(a).  Dr. HCR reports treating the veteran for a right 
inguinal hernia in 1946, but service connection is already in 
effect for this disability.  To the extent that a subsequent 
statement from the same doctor identifying a hernia without 
specifying whether it was a right or left inguinal hernia can 
be construed as being the latter disability at issue, the 
probative value of this physician's statements is 
significantly diminished for the aforementioned reasons, to 
include basing his statements on events that purportedly 
occurred decades ago.  Neither is there any competent medical 
evidence that the left inguinal hernia was caused or 
aggravated by a service-connected disability.  There is 
competent medical opinion evidence that it is unlikely that 
the veteran's left inguinal hernia is service-connected.  The 
Board finds that the VA examination that resulted in the 
opinion that the contended causal relationship was unlikely, 
is probative evidence that weighs against the claim for the 
same reasons noted for the other disabilities at issue, 
including that it was based upon an examination of the 
veteran and a review of the record.  

As the preponderance of the evidence is against the veteran's 
claim for service connection for a left inguinal hernia, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).







ORDER

Service connection for essential hypertension is denied.  

Service connection for degenerative arthritis of the hips, 
hands and cervical spine is denied.  

Service connection for a left inguinal hernia is denied.  


REMAND

In the Remand portion of its June 2003 decision, the Board 
directed the RO to obtain an opinion as to whether it was 
"at least as likely as not (50 percent or greater 
likelihood)"that the veteran's degenerative arthritis was 
causally related to any incident of service.  Following the 
October 2003 VA fee basis examination, the examiner addressed 
the veteran's hips, hands, and cervical and lumbar spine.  
However, he did not address the issue of arthritis of the 
knees and elbows, which is also on appeal.  The Board finds 
that the claims file must be referred to the clinician who 
performed the October 2003 VA fee basis examination for an 
addendum to that examination, which addresses the question of 
whether the veteran's arthritis of the knees and elbows is 
linked to service.  38 U.S.C.A. § 5103(A)(d); 38 C.F.R. § 
3.159(c)(4). 

The Board further notes that, following the October 2003 VA 
fee basis examination, the doctor expressed the opinion that 
there was at least a 50 percent likelihood that the veteran's 
lumbar spondylosis and degenerative arthritis would be 
service-connected.  However, aside from the fact that it is 
apparent that the opinion was proffered without reviewing all 
of the relevant evidence in the claims file, to include an 
intervening negative examination in 1955, it appears to be 
based in large part if not entirely upon the statements from 
Dr. HCR.  As noted above, that clinician has failed to submit 
any contemporaneously recorded medical records documenting 
relevant treatment during the decades that preceded receipt 
of his initial statement.  If the medical evidence of record 
is insufficient, VA is always free to supplement the record 
by seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The Board finds that, for 
the aforementioned reasons, the claims file must be referred 
to the clinician who performed the October 2003 VA fee basis 
examination for an addendum to that examination.  38 U.S.C.A. 
§ 5103(A)(d); 38 C.F.R. § 3.159(c)(4). 

Inasmuch as this remand may impact on the determination as to 
what disabilities are service-connected and the extent of 
disability, action on the issue of entitlement to a total 
disability rating, for compensation purposes, based on 
individual unemployability is deferred.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The remand also affords 
an opportunity to obtain a medical opinion on the impact of 
the veteran's service-connected disabilities on his ability 
to work.  

The issues of entitlement to service connection for arthritis 
of the knees, elbows and lumbar spine, as well as entitlement 
to a total disability rating, for compensation purposes, 
based on individual unemployability are REMANDED for the 
following:  

1.  The case should be referred to the 
examiner who did the October 2003 VA fee 
basis examination.  The claims file and a 
copy of this remand must be made 
available to the examiner.  The clinician 
should confirm that he/she has reviewed 
the veteran's claims folder and express 
an opinion on the following, with a 
rationale:  

?	Is it at least as likely as not (a 
50 percent or greater probability) 
that the arthritis in the veteran's 
knees began in service, or was 
caused or aggravated by his service-
connected malaria.  

?	Is it at least as likely as not (a 
50 percent or greater probability) 
that the arthritis in the veteran's 
elbows began in service, or was 
caused or aggravated by his service-
connected malaria.  

?	Is it at least as likely as not (a 
50 percent or greater probability) 
that the arthritis in the veteran's 
lumbar spine began in service, or 
was caused or aggravated by his 
service-connected malaria.  For this 
disability, the examiner should 
explain whether the degenerative 
changes in the lumbar spine are more 
likely related to trauma or 
advancing age.  The examiner should 
also discuss the letters of Dr. HCR 
from 1989 and 1990, as well as 1996.  
The examiner should also discuss the 
impact of intervening negative 
findings.  

?	The examiner should express an 
opinion as to whether it is at least 
as likely as not (a 50 percent or 
greater probability) that the 
disabilities for which service 
connection has already been 
established, (a bilateral 
sensorineural hearing loss, rated as 
20 percent disabling, residuals of a 
right inguinal hernia, rated as 10 
percent disabling, and malaria, 
rated as noncompensable) and any 
arthritic joint linked to service by 
the above requested opinions, are so 
severe as to prevent the appellant 
from engaging in some form of 
substantially gainful employment 
consistent with his education and 
occupational experience.  

If the clinician who did the October 2003 
VA fee basis examination is not available, 
the RO should schedule the veteran for 
another examination for the purpose of 
addressing the questions outlined above.  

2.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claims.

3.  Then, the RO should readjudicate the 
claims that remain on appeal in light of 
the evidence added to the record since the 
last supplemental statement of the case 
(SSOC).  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a SSOC.  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


